FILED
                              NOT FOR PUBLICATION                            JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROBERT MARTIROSIAN,                              No. 07-70089

               Petitioner,                        Agency No. A075-666-245

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Robert Martirosian, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction pursuant to 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Martirosian’s
request for oral argument is denied.

KS/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

and review de novo ineffective assistance of counsel claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       We agree with the BIA’s conclusion that Martirosian did not establish that

his former counsel’s representation resulted in prejudice, and therefore,

Martirosian’s ineffective assistance of counsel claim fails. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance

claim, petitioner must establish prejudice); cf. Morales Apolinar v. Mukasey, 514
F.3d 893, 898-99 (9th Cir. 2008) (determining that petitioner’s counsel provided

her with prejudicial representation irrespective of counsel’s disciplinary record). It

follows that the BIA did not violate due process. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for a due process violation).

       In light of our disposition, we do not reach Martirosian’s remaining

contentions.

       PETITION FOR REVIEW DENIED.




KS/Research                                2                                    07-70089